With all due respect to the views expressed in the majority opinion, I cannot *Page 806 
agree that defendants were without right to attack the validity of Act No. 192 of 1920, as amended, since if such attack were successful it would render the act ineffective in its entirety. Nor can I subscribe to the construction therein placed on Section 3 of the act, particularly when this section is considered in connection with the other sections thereof and the changes that have been made by the amendments thereto. Nevertheless, I am not aware of any constitutional restriction on the legislature's right to enact such legislation, and for this reason I am concurring in the result that has been reached by the majority.